                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

HENRY ANDREE WINZER,                          §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §
                                              §          No. 3:15-CV-1469-B-BT
STEPHEN TUDOR et al.,                         §
                                              §
       Defendants.                            §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court has under consideration the Findings, Conclusions, and Recommendation of

United States Magistrate Judge Rebecca Rutherford dated December 12, 2018. The Court reviewed

the proposed Findings, Conclusions and Recommendation for plain error. Finding none, the Court

accepts the Findings, Conclusions and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that the Motion for Summary Judgment Based on

Qualified Immunity filed by Defendants Stephen Tudor, James Hunter, and Ethan Martin (ECF No.

43) is GRANTED. Plaintiff’s claims against the Defendants are DISMISSED with prejudice.



       SO ORDERED this 3rd day of January, 2019.




                                           _________________________________
                                           JANE J. BOYLE
                                           UNITED STATES DISTRICT JUDGE




                                              1
2
